

ORBITAL SCIENCES CORPORATION
    
NONSTATUTORY STOCK OPTION AGREEMENT




Pursuant to the 1997 Stock Option and Incentive Plan (the “Plan”) of ORBITAL
SCIENCES CORPORATION (the “Company”), the Company has granted a nonstatutory
stock option to ______________________ (the “Optionee”) to purchase shares of
its Common Stock, par value $0.01 per share, thereby affording the Optionee an
opportunity to acquire a proprietary interest in the Company and to share in its
success as a stockholder, with the added incentive to work effectively for and
in the interest of the Company. The Company and Optionee desire to enter into
this Agreement to evidence the terms of such option to the extent such terms are
not otherwise set forth in the Plan, all relevant terms of which are
incorporated by reference herein.


NOW, THEREFORE, THE PARTIES AGREE AS FOLLOWS:


1.    Acknowledgment of Grant. The Company hereby acknowledges that it has
granted on [___] (the “Grant Date”) to the Optionee, on the terms and subject to
the conditions specified in the Plan and in this Agreement, an option (the
“Option”) to purchase [___] shares of the Company’s Common Stock (the “Option
Shares”) for the price of __________ ($_______).


2.    Term. Unless sooner terminated as provided in the Plan, the Option shall
expire at midnight of the day preceding the tenth anniversary of the Grant Date.


3.    Exercise. Subject to the other provisions of the Plan and of this
Agreement, the Option shall become exercisable with respect to all the Option
Shares on the first anniversary of the Grant Date. The Option may be exercised
by written notice delivered to the Secretary of the Company at its principal
place of business, specifying the number of Option Shares to be purchased and
signed by the person exercising the Option, and accompanying payment of the
exercise price in the form of (a) a cashier’s check made payable to the Company;
(b) shares of the Company’s Common Stock to which the Optionee has a right
(unless the Company’s Board of Directors or its designated committee has
determined that payment in the form of shares is not permitted); (c) in
accordance with a so-called cashless exercise plan established with a securities
brokerage form, or (d) by any combination of the aforementioned permissible
forms of payment. The Option shall be deemed to have been exercised on the date
of receipt by the Secretary of (i) the written notice; and (ii) payment for the
Option Shares. Unless the Option Shares received upon exercise have been
registered under the Securities Act of 1933, as amended (the “1933 Act”), and
under applicable blue sky laws, certificates representing such Option Shares
shall bear an appropriate legend in accordance with the securities law
restrictions set forth in Section 5 of this Agreement.


4.    Restrictions. The Option shall not be transferable otherwise than by will
or the law of descent and distribution and may be exercised, during the lifetime
of the Optionee, only by the Optionee.


5.    Forfeiture. In the discretion of the Board, the Optionee’s rights with
respect to the Option granted pursuant to this Agreement may be forfeited and
terminated for “cause.” “Cause” shall include engaging in an activity that is
detrimental to the Company including, without limitation, criminal activity,
failure to carry out the duties assigned to the Optionee as a result of
incompetence or willful neglect, conduct casting such discredit on the Company
as in the opinion of the Board justifies termination or forfeiture of the
Option, or such other reasons, including the existence of a conflict of
interest, as the Board may determine. “Cause” is not limited to events that have
occurred prior to the Grantee’s termination of service, nor is it necessary that
the Board’s finding of “cause” occur prior to such termination.


6.    Securities Law Compliance. The Company shall not be obligated to register
any of the Option Shares under the 1933 Act or to seek an exemption from the
registration requirements of the 1933 Act with respect to exercise of the
Option. The Optionee understands that the Optionee may not be permitted to
exercise the Option if, at the time of the desired exercise, no registration of
the Option Shares under the 1933 Act shall be effective and current and if no
exemption from the registration requirements of the 1933 Act shall be available
with respect to such exercise. The Optionee also understands that applicable
securities laws may restrict the right of the Optionee to dispose of any Option
Shares which the Optionee may acquire and may govern the manner in which such
Option Shares may be sold. The Optionee shall not offer, sell or otherwise
dispose of any of the Option Shares in any manner which would (a) require the
Company to file any registration statement with the Securities and Exchange
Commission; (b) require the Company to amend or supplement any registration
statement that the Company may at any time have on file with the Securities and
Exchange Commission; or (c) violate the 1933 Act or any other state or federal
law.


7.    General Provisions. Nothing herein shall be construed to obligate the
Company to retain the Optionee in its employ or on any Board of Directors. This
Agreement shall be binding upon, and shall inure to the benefit of, any
successor or successors to the Company.


IN WITNESS WHEREOF, the parties have executed this Agreement as of the Grant
Date.


ORBITAL SCIENCES CORPORATION




By __________________________    By ___________________________
David W. Thompson, President                        Optionee
and Chief Executive Officer





